ORDER

PER CURIAM.
Sharon Riley (Appellant) appeals from the trial court’s judgment granting Stygar Family of Funeral Services, Inc.’s (Respondent) motion for summary judgment and motion to dismiss. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s judgment is supported by substantial evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).